Citation Nr: 1429698	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased compensation for a dependent prior to September 4, 2002. 

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

(The claim for entitlement to reimbursement for private dental expenses incurred in April 2003 is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1950 to September 1951.  The Veteran died on May [redacted], 2009 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 administrative decision, a November 2010 rating decision, and a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

There is some question as to the issues properly before the Board.  The November 2010 rating decision on appeal denied entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 and entitlement to accrued benefits.  Regarding the claim for accrued benefits, the RO found that there was no disability claim or appeal pending at the time of the Veteran's death in May 2009.  The RO noted that the Board had dismissed an appeal for entitlement to increased compensation for a dependent in April 2010 based on the Veteran's death.  However, the Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  

The RO has not considered whether the appellant may be substituted for the Veteran in the appeal for dependency.  The question of substitution is discussed further in the remand below and is inextricably intertwined with the claim for entitlement to accrued benefits.   If the appellant cannot be substituted for the Veteran in the appeal for dependency compensation prior to September 4, 2002, the claim can still proceed as one for accrued benefits.  The Board notes that its dismissal of the claim for dependency in April 2010 was issued after receipt of the appellant's claims for DIC and accrued benefits in June 2009.

Therefore, the issues of entitlement to increased compensation for a dependent prior to September 4, 2002, entitlement to accrued benefits, and the claim to reopen service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred more than 55 years after his separation from active duty service, and he was not a former POW.

CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran in this case was not rated as totally disabled.  At the time of his death in May 2009, he was in receipt of a combined 60 percent disability evaluation and was not in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Furthermore, the Veteran died more than 55 years after his separation from active duty service and he was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has certain duties to notify and assist claimants in the substantiation of their claims.  In this case, the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.  As such, no further notice or assistance is required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that a remand is necessary for the AOJ to make a determination in the first instance regarding whether the appellant is eligible to substitute for the deceased Veteran in the claim for entitlement to increased compensation for a dependent prior to September 4, 2002.

In June 2007, the Board denied the Veteran's claim for increased compensation for a dependent prior to September 4, 2002.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In February 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating the June 2007 Board decision and remanding the matter back to the Board.  The appeal was then dismissed by the Board in April 2010 due to the death of the Veteran in May 2009.  The Board's dismissal of the Veteran's appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

As noted above, the appellant filed a claim for DIC, Death Pension, and Accrued Benefits (VA Form 21-534) in June 2009, less than a month after the death of the Veteran.  VA Fast Letter 10-30 states that  receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010).  The Fast Letter also states that if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution.  Id.  In this case, a motion for a JMR was granted by the Court in February 2009, three months before the death of the Veteran, vacating the June 2007 Board denial of the claim for dependency benefits.  The case was then remanded back to the Board.  Thus, the Board had not yet issued a decision on the claim at the time of the Veteran's death.  The claim was dismissed by the Board in April 2010, but as noted above, the dismissal does not affect the right of the Veteran's surviving spouse to file a request to be substituted as the appellant.  

With respect to the the claim for accrued benefits, the Board finds that it is intertwined with the determination as to whether the appellant may substitute for the Veteran in the appeal for dependency compensation.  The Board notes that there is a 
distinction between a claim based on substitution and a claim for accrued benefits.  Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the veteran's death.  Thus, the claims must be remanded to the AOJ for a determination as to the appellant's actual eligibility to substitute in the appeal for increased compensation for a dependent prior to September 4, 2002.

Finally, the apellant's claim to reopen entitlement to service connection for the cause of the Veteran's death was denied in a December 2011 rating decision.  The Board finds that the appellant filed a valid notice of disagreement (NOD) in a statement accompanying a November 2011 substantive appeal.  She has not been provided a statement of the case (SOC) addressing the claim to reopen service connection for the cause of the Veteran's death, and a remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper with respect to the claim for entitlement to increased compensation for a dependent prior to September 4, 2002.  The AOJ should refer to the appellant's June 2009 Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).
 
2.  If the request for substitution is denied, the AOJ should readjudicate the claim for entitlement to accrued benefits with specific consideration of the claim for increased compensation for a dependent prior to September 4, 2002.  The AOJ should then return the claims file to the Board for adjudication of the claim for entitlement to accrued benefits. 

3.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary and should readjudicate the claim based on substitution.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Issue a SOC to the appellant and her representative on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  If the appellant perfects the appeal for this claim, return it along with the claims file to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


